DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The  Amendment filed on January 6, 2022, has been entered. The substitute specification filed on January 6, 2022 has been received and entered.



Claim Disposition

3.	Claims 2-5, 9 and 16-18 are cancelled. Claims 20-27 have been added. Claims 1, 6-8, 10-15 and 19-27 are pending and are under examination.




Claim Objection

4.	Claims 1, 6-8, 10-15 and 19-27 are objected to for the following informalities:
For clarity it is suggested that claim 1 is amended to recite a specific disease that is being treated, for example, “a method for treating acute lymphocytic leukemia”.
In addition, for clarity and precision of claim language it is suggested that claim 1 is amended to read, “…comprising: administering an asparaginase having an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO:1…and wherein the patient is suffering from….”. See also claim 15 with similar language. The dependent claims hereto are also included.
For clarity and precision of claim language it is suggested that claim 7 is amended to read, “…wherein said pegylation [[involves the linking of ]] comprises linking PEG with …”.
For clarity it is suggested that claim 11 is amended to recite, “…wherein said asparaginase is [[provided]] administered to a [[subject]] patient that had previously been treated with an asparaginase obtained from…”. See also claims 12-13 with similar language.
For clarity it is suggested that claim 14 is amended to read, “…is selected from: vincristine, mercaptopurine….and prednisone”.
For clarity and precision of claim language it is suggested that claim 15 is amended to recite, “wherein the pharmaceutical composition is administered to treat a 
For clarity it is suggested that claims 22-23 and 25 are amended to recite, “…the amino acid sequence [[with]] set forth in SEQ ID NO:1”.
For clarity and precision of claim language it is suggested that claims 26-27 are amended to depend from claim 8.
Appropriate correction is required.




Claim Rejections - 35 USC §112 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The claimed invention as amended is directed to “a method of treatment comprising administering an asparaginase comprising an amino acid sequence at least 90% identical to an amino acid sequence with SEQ ID NO:1, wherein the asparaginase lacks glutaminase activity, wherein said asparaginase is provided in a liposome, to a patient in need thereof, wherein the patient is suffering from acute lymphocytic leukemia, brain tumor or malignant glial neoplasm. The claimed invention is not adequately described because there’s no one to one alignment between the treatment and the disorders that the patient is said to be suffering from. The method is not described as, for example, a method of treating acute lymphocytic leukemia, brain tumor or malignant glial neoplasm, comprising administering to a patient an asparaginase…”.  It is noted that the instant specification discloses that the claimed invention is directed to a method of treating malignancies which is very broad. Furthermore, the claimed method is directed to “asparaginase recombinantly expressed in a bacterium, in a yeast or in a human” and the instant specification at paragraph [0007] discloses that, “the present invention therefore provides a human asparaginase comprising an amino acid sequence that is at least 90% identical to the amino acid sequence depicted in FIG. 1 (SEQ ID NO:1), for use as a medicament. Said E. coli and E. chrysanthemi, however, the independent claims do not recite an origin for said product. The limitations of the specification with respect to a human asparaginase cannot be read into the claims. The claimed invention as amended is directed to fragments, variants, analogs, derivatives etc. based on the recitation of “an amino acid sequence with  SEQ ID NO:1”, thus lacking adequate description with respect to the specific product structure that is administered for treatment and will any portion of the asparaginase be effective in treatment. Moreover, claim 15 a composition claim has the broad recitation with the structure and is devoid of any functional language. 
 Furthermore, if a patient is provided an asparaginase as claimed will it treat every possible known brain tumor for example, when the art recognizes at least 10 types (gliomas, craniopharyngiomas, lymphomas, hemangioblastomas, meningiomas, acoustic neuromas, pineal region tumors, germ cell tumors, pituitary tumors, and at least primitive neuroectodermal tumors. The claimed invention is overly broad and not adequately described.

E. coli or from E. chrysanthemi, however, there is no indication in the claim as to whether said treatment was unsuccessful, the claimed invention does not require that. The invention as claimed requires at least one antineoplastic agent, however, claim 13 is not limited to any specific one which represent a broad genus claim. It is noted that a handful of agents are recited in claim 14, which does not remedy the broad scope of the claim 13. The claimed invention is not adequately described with respect to the role of the asparaginase in the therapy with the recitation of “said asparaginase is provided as part of a therapy”. There are no indicia as to what part or what therapy. Claim 1 encompasses several asparaginase with the fragment language, and there is no one to one correspondence with any specific agent.
Further, claim 20 is directed to only expression in yeast or bacterium and the specification discloses at paragraph [0007] issues with for example bacterial asparaginase and benefits to human (the present invention therefore provides a human asparaginase comprising an amino acid sequence that is at least 90% identical to the amino acid sequence depicted in FIG. 1 (SEQ ID NO:1), for use as a medicament. Said asparaginase was found to lack intrinsic glutaminase activity and thus provides a safe a recombinant bacterial L-asparaginases. In addition, a human protein will likely result in a reduced allergenic response in humans, compared to the bacterial enzymes” (emphasis added). In addition, claim 20 represents a genus claim with respect to what possible DNAs could be the coding sequence for the large amounts of enzymes encompassed in claim 1, that would then be codon optimized. The claimed invention lacks adequate written description because no structure-function correlation is made for the recited asparaginase or the coding sequence. It is well established in the art that several different DNAs can encode the same protein, thus the claimed invention needs to be adequately described. The remaining dependent claims 21-27 do not rectify all the missing information in the independent claims thus are included in the rejection as also lacking adequate written description.
 	The claimed invention is overly broad and not adequately described. The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as be structure, formula [or] chemical name,’ of the claimed
subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQe2d 1601,1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must(1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when 
Furthermore, the ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-
The claims are read in light of the specification; however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of enzymes, genes, PEG, agents, to name a few. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 11-12, 21 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is indefinite for the recitation of,  “the method of claim 10, wherein said patient is suffering from liver toxicity or at risk of developing liver toxicity”, because claim 10 depends from claim 1 and both recite that the patient suffers from lymphocytic leukemia and there is no association made with liver toxicity. See also claim 12 with similar language. Note that claim 1 from which these claims depend recite “ a patient in need thereof and that the patient is suffering from acute lymphocytic leukemia, brain tumor or malignant glial neoplasm” and there’s no indication of liver toxicity. The art recognizes that PEG-asparaginase as a treatment can produce side effects such as hepatotoxicity, however, the claims do not make clear that the toxicity is resulting from treatment or some other cause.  Furthermore, the recitation of “at risk for liver toxicity” is very ambiguous because all persons who ingest vitamins or drugs are at risk for liver toxicity but treatment with asparaginase might not be recommended. Clarification is needed.
Claims 26-27 lacks clear antecedent basis for the recitation of “the vector”.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9.	Claims 1, 6, 8, 10-13, 15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distasio et al. in view of Meyers (US Patent No. 7,160,693, January 9, 2007).



Distasio et al. discloses a treatment of neoplastic diseases with an asparaginase that lacks glutaminase activity. Acute lymphocytic leukemia is one such disorder that is disclosed by Distasio et al. and the benefits of an asparaginase without glutaminase activity.
Distasio et al. discloses that successful treatment of neoplastic disease has been impeded by the lack of therapeutic agents which specifically destroy tumor cells. The reference mentions that enzymes which selectively deplete substrates required by tumor cells, but not by normal tissue, could improve therapeutic indices dramatically.  It is also stated that, presently, microbial asparaginases are used clinically for treating acute lymphocytic leukemia. In addition, Distasio et al. discloses that while these enzymes should destroy neoplastic cells and spare normal tissues, their use is accompanied by many toxic effects and immunosuppression. The administration of Escherichia coli or Erwinia carotovora asparaginase depletes circulating glutamine as well as asparagine. Therefore, it has been suggested that this glutaminase activity may be responsible for the observed toxicities. Distasio et al. therefore have isolated a glutaminase-free asparaginase from Vibrio succinogenes with potent antilymphoma activity. Distasio et al. also discloses that previously, they demonstrated that Vibrio asparaginase does not cause the immunosuppression of humoral or cell-mediated responses associated with treatment by other microbial enzymes. For example, Distasio et al.  have evaluated the hepatotoxic effects of different asparaginases since liver damage is the major toxicity associated with treatment by these microbial enzymes. In fact, the reference discloses that, BALB/c mice treated with 50 IU of E. coli asparaginase daily for 4 days exhibited diffuse microfatty infiltration within hepatocytes throughout the liver. Provided in the reference are cross-sections of liver from V. succinogenes asparaginase-treated mice which appeared normal as compared to specimens from control animals. It is disclosed that quantitation of the total amount of extractable lipid from the livers of E. coli asparaginase-treated animals indicated a 45% and 127% increase in lipid concentration as compared to controls after 4 and 5 days of treatment, respectively. Distasio et al. state that the Vibrio enzyme did not cause a change in extractable lipid concentration as compared to control animals. Furthermore, plasma antithrombin III activity and albumin, triglyceride and cholesterol concentrations all decreased in E. coli asparaginase-treated mice, confirming hepatotoxicity. In addition, Distasio et al. found no modifications in plasma proteins in mice treated with asparaginase from V. succinogenes. Moreover, the plasma lipids did decrease minimally but only the levels of cholesterol were shown to be statistically significant from those of controls. The data presented by Distasio et al., strongly support the concept that specific asparagine depletion is not significantly hepatotoxic. Additionally, the asparaginase from V. succinogenes may serve as a potent antileukemic agent without causing damage to normal tissues.  Distasio et al. does not expressly teach the structure of SEQ ID NO:1 E.coli or Erwinia) that would limit most of their side effects as stated by Distasio et al. One such art disclosure of the structure of the enzyme is Meyer who discloses human asparaginase and its structure (see FIGs 1 and 3-4 and paragraphs [2-9] for example). Meyer teach a structure that is 100% identical to SEQ ID NO:1, thus the recitation of at least 90%, 95% and 99% are all obvious.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Distasio et al. teach the claimed method of treatment with the same enzyme that lacks glutaminase activity and describes in detail the benefits in comparison to other therapies. Furthermore, the structure of the claimed enzyme is not novel and is well established in the art as exemplified in the secondary reference by Meyer. One of ordinary skill in the art would recognize that in general the asparaginase that lacks glutaminase is well established in the art, thus missing the description of the actual structure in Distasio et al. does not take away from the other disclosure which renders obvious the claimed method of treatment and benefits of said treatment. Furthermore, the use of a liposome or vector is within the skill of an ordinary artisan as they are well established in use during drug delivery and protein/enzyme expression.
KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was prima facie obvious.


Response to Arguments

10.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be addressed herein as applicant’s comments are moot. Based on the addition of claims and amendments to claims new grounds of rejections have been instituted for the reasons stated above as necessitated by these amendments. 





Conclusion




12.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571) 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652